IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dr. Susan Kegerise                          :
                                            :
              v.                            :   No. 232 C.D. 2015
                                            :
Kathy L. Delgrande, John F. Dietrich,       :
Clifton D. Edwards, Carol L. Karl,          :
Jesse Rawls, Sr., Dr. Peter J. Sakol,       :
Helen D. Spence, and Mark Y. Sussman,       :
In their Official Capacity,                 :
                                 Appellants :


                                     ORDER



             NOW, November 9, 2016, upon consideration of appellants’

application for reargument and appellee’s answer in response thereto, the

application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge